Citation Nr: 1417325	
Decision Date: 04/17/14    Archive Date: 05/02/14

DOCKET NO.  13-27 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for idiopathic pulmonary fibrosis.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran and T.Y.


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1955 to February 1979. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In December 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The evidence of record is in equipoise as to whether the Veteran's idiopathic pulmonary fibrosis was incurred in service.


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, the criteria to establish service connection for idiopathic pulmonary fibrosis have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran seeks service connection for idiopathic pulmonary fibrosis.  He contends that he suffers from idiopathic pulmonary fibrosis due to inhaled aircraft engine fumes which caused the condition to his lungs.  

Service treatment records dated in May 1959 showed that an annual chest examination revealed a few scattered calcifications in the hilar areas, but that the Veteran's diaphragms were normal in shape and position and the costophrenic angles were clear.  A January 1979 chest examination showed that there were bilateral hilar calcifications but no evidence of active TB or other parenchymal disease.  

A private treatment note dated in December 2009 from Dr. Fields indicated that the Veteran had suffered from progressive respiratory insufficiency with an increasing oxygen requirement over the past few months.  The private physician noted clinical findings of progressive pulmonary fibrosis without clear cause.  The Veteran was diagnosed with respiratory insufficiency and possible pulmonary fibrosis.  

In December 2012, the Veteran submitted a report on the relationship of Idiopathic Pulmonary Fibrosis and F-100 Oil Mists.  The report noted that there was a high probability that F-100 pilots who flew aircrafts between 1955 and 1980 were exposed to chemicals due to the leaking of jet lubricating oils from the aircraft's engines.  It was the opinion of the authors that pilots had experienced an occupational illness due to one or more of the exposures associated with the faulty air system that failed to adequately protect the pilot. 

The Veteran underwent a VA respiratory examination in March 2013.  The Veteran stated that he did not have any pulmonary problems in service.  He stated that he first noticed a pulmonary problem in 2009 when he had an acute onset of significant shortage of breath, fever/chills and weight loss.  He denied smoking and noted the study regarding pilots of F-100 planes being exposed to fumes and oils which resulted in a high incidence of idiopathic pulmonary fibrosis.  Upon examination, the Veteran was diagnosed with idiopathic end stage pulmonary fibrosis.

The claims file was reviewed and the examiner opined that the Veteran's condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner noted that the Veteran's sudden onset of acute interstitial pneumonitis and bilateral pulmonary fibrosis in 2009 was 30 years after separation from service.  The examiner noted the in-service x-ray findings which showed scattered calcifications in the hilar area, but stated that it seemed unlikely that these scattered calcifications were of any significance and would cause an acute interstitial pneumonitis/pulmonary fibrosis many decades later.  

An additional VA medical opinion was received in June 2013.  The examiner reviewed the Veteran's claims file, to include the report on Idiopathic Pulmonary Fibrosis and F-100 Oil Mists.  The examiner opined that it was less likely than not that the Veteran's idiopathic pulmonary fibrosis incurred in or was caused by his flying F-100 (and any other aircraft) during service.  The examiner stated that there is no conventional current medical literature to support a causal relationship between exposure to the original jet oil formulation and the tricresyl phosphate and fatty acid esters to idiopathic pulmonary fibrosis.  The examiner noted that the report submitted by the Veteran in support of his appeal indicated that there was not sufficient evidence that the "EMC" products are initiating or causative factors in idiopathic pulmonary fibrosis.  

In an August 2013 note from Dr. Fields, she stated that that it was her medical opinion that the Veteran's exposure to contaminated fuel from the planes from a design flaw could have contributed to this pulmonary fibrosis.  She noted that a review of case studies showed that a large number of men had developed pulmonary fibrosis who also worked on F-100 Super Savers.   

At the Veteran's December 2013 videoconference hearing, he indicated that his military occupational specialty was a jet pilot and that he flew F-100 aircrafts.  He stated that while in service, "shadows" were found on his lungs during physical examinations.  The Veteran and his witness, T.Y., referenced the Idiopathic Pulmonary Fibrosis and F-100 Oil Mists study which associated pulmonary fibrosis with pilots who flew F-100's.  The Veteran stated that while flying the aircrafts, the cockpit air was pressurized and that he could smell fumes on his clothes and gloves.  The Veteran noted that he did not smoke and that he worked at a flight control training center after separation from service.  

A December 2013 note from Dr. Fields indicates that she had been treating the Veteran since 2009.  She stated that the Veteran required oxygen with exertion and at night.  She noted that he had recently suffered a flare-up of his pulmonary fibrosis.  Dr. Fields noted that she had reviewed the Veteran's medical records, service records and the case study regarding idiopathic pulmonary fibrosis.  She indicated that the study revealed that pilots who had flown F-100 aircrafts were more likely to suffer from idiopathic pulmonary fibrosis than the general male population.  She opined that the Veteran's bilateral pulmonary fibrosis was as likely as not caused by his chemical and occupational exposure while flying F-100's. 

The evidence of record shows that the Veteran is currently diagnosed with idiopathic pulmonary fibrosis.  The remaining question is whether the evidence establishes a causal connection between the idiopathic pulmonary fibrosis condition and service.  The Board finds that the medical evidence of record is in relative equipoise in this regard.

The August 2013 and December 2013 medical opinions submitted by Dr. Fields, a pulmonologist, are favorable on the question of nexus.  The Board notes that Dr. Fields stated that she was treating the Veteran, had reviewed the Veteran's medical history and the case study regarding F-100 aircrafts and oil fumes.  Her December 2013 opinion was clear and included a supporting rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  However, the March 2013 and June 2013 VA examiners determined that the Veteran's current idiopathic pulmonary fibrosis was not related to his military service.  The June 2013 VA examiner who had reviewed the Veteran's claims file noted that there was no current medical literature to support a causal relationship between the exposure of jet fumes and idiopathic pulmonary fibrosis.

The mandate to accord the benefit of the doubt is triggered when the evidence has reached a stage of equipoise.  In this matter, as there is competent medical evidence both in favor of and against the claim, the Board is of the opinion that this point has been attained.  38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F. 3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102 (2013).  As such, after resolving all doubt in the Veteran's favor, the Board concludes that service connection for idiopathic pulmonary fibrosis is warranted.


ORDER

Entitlement to service connection for idiopathic pulmonary fibrosis is granted.



____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


